In re: Laston Clark applying for writs of certiorari, mandamus, prohibition and habeas corpus.
Writ refused. There is no error of law ir the ruling complained of.
FOURNET, C. J., and SUMMERS, J., and BARITAM, J., are of the opinion the bond should be reduced. La.R.S. 15:81 specifically limits the amount of the bond which can be fixed by Municipal Courts with limited jurisdiction over municipal ordinances to $100.00. There is no authority for the Municipal Court of New Orleans to fix a higher bond.